EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Axel Nix on 24 August 2022.

The application has been amended as follows: 

Amendments to the Claims:
1. (Currently amended) A fixed-angle rotor for a centrifuge, comprising:
a rotor body having 
an upper side and an oppositely arranged lower side and
a hub which is arranged around a rotor axis;
at least two holders for samples to be centrifuged arranged in the rotor body around the rotor axis, wherein the at least two holders have openings on the upper side for introducing samples; and
stiffening ribs formed on the lower side of the rotor body,
wherein at least one of the stiffening ribs 
extends radially from the hub to at least one of the at least two holders and 
runs in a direction of a central axis of the at least one of the at least two holders.
 
6. (Currently amended) The fixed-angle rotor according to claim 1, 
wherein the at least one of the stiffening ribs connects a wall of the at least one of the at least two holders to the hub. 

15. (Currently amended) The fixed-angle rotor according to claim 13, 
wherein the cavity is arranged 
a) between the rotor shell, walls of two adjacent ones of the at least two holders, and a tangentially running stiffening rib, and/or 
b) between a tangentially running stiffening rib, two adjacent radially running stiffening ribs and the hub and/or 
c) between the rotor shell, walls of two adjacent ones of the at least two holders, two adjacent radially running stiffening ribs, and the hub.

16. (Currently amended) The fixed-angle rotor according to claim 13, 
wherein the cavity extends at least in areas 
up to the rotor shell and/or 
up to the hub and/or 
up to [[a]] the at least one of the at least two holders 
up to a cover surface of the upper side of the rotor body bounding a rotor chamber.

17. (Currently amended) The fixed-angle rotor according to claim 16, 
wherein the cavity does not break through the rotor shell, the hub, the at least one of the at least two holders 

28. (Currently amended) The fixed-angle rotor according to claim 1, wherein the at least two holders are configured closed except for an opening for inserting the samples to be centrifuged.

* * *
The above changes were made so that consistent terminology is used throughout the claims.
The following is an examiner’s statement of reasons for allowance: 
Upon consideration of Applicant remarks and claim amendments filed on 9 August 2022, the arguments are persuasive and the rejection over DE 4014440 in view of Burg is withdrawn. Neither Burg’s cylindrical wall or rib 20 nor Burg’s second cylindrical wall or rib 24 read on the at least one (radial) stiffening rib of amended claim 1. The application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774